Citation Nr: 0330275	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  98-04 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from December 1995 to July 
1997.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim of 
entitlement to service connection for a right knee condition.  
The veteran filed a timely notice of disagreement, and the RO 
provided him a statement of the case (SOC) in November 1997.  
In March 1998 the veteran perfected his appeal, and the issue 
was subsequently certified to the Board.  

The veteran presented for a Travel Board hearing before the 
undersigned Member of the Board at the RO in January 2000; a 
transcript is of record.  

In April 2000 the Board issued a decision in which it, in 
pertinent part, remanded the issue of entitlement to service 
connection for a right knee disorder to the RO for further 
development, to include obtaining clinical records from any 
private medical professionals who had treated the veteran.  
Pursuant to that remand, the RO requested that the veteran 
furnish the names and addresses of any non-VA medical 
professionals who had treated him, and the approximate dates 
of treatment, in a letter dated in August 2000.  The veteran 
did not respond.  A supplemental statement of the case (SSOC) 
was issued in March 2001, which continued to deny service 
connection for a right knee disorder.  

As will be discussed further herein, the RO sent the veteran 
another letter, dated in March 2002, which advised him of 
pertinent provisions of the Veterans Claims Assistance Act of 
2000, and again requested the names and addresses of any 
private medical professionals who had treated him for a right 
knee disorder, and the estimated dates of treatment, so that 
the RO could attempt to secure the evidence for him.  Again, 
the veteran did not respond.  Another SSOC was issued in May 
2002, and the benefit sought on appeal continued to be 
denied.

After this case was returned to the Board for appellate 
review, we determined it was necessary to undertake 
additional evidentiary development on the matter, under 
authority provided at 38 C.F.R. § 19.9(a)(2) (2003).  The 
Board then wrote to the veteran in December 2002, and asked 
him one more time to provide the information as to post-
service medical treatment on his right knee which he had 
previously said he would submit, or to reply with sufficient 
identifying information to permit the Board's obtaining such 
evidence.  To date, no reply has been received.


FINDING OF FACT

The competent evidence of record is against a finding that 
the veteran's current right knee disorder is the result of an 
incident or event of active military service.  


CONCLUSION OF LAW

The veteran does not have a right knee disability which was 
incurred in or aggravated during active military service.  38 
U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) indicate that he 
complained of and received treatment for a right knee 
disorder.  A report from a Medical Evaluation Board (MEB) 
dated in April 1997 indicates that the veteran had twisted 
his right knee one year before, while playing basketball.  He 
reported suffering from recurring effusion and intermittent 
catching and "giving way" since the time of the injury.  
Physical examination revealed mild to moderate effusion, and 
medial tenderness.  There was no evidence of gross 
instability.  X-rays revealed normal findings in the right 
knee joint.  The veteran was diagnosed with internal 
derangement, probable meniscal tear, medial right knee.  It 
was recommended that he undergo arthroscopy through VA after 
his military separation.

The report of the MEB noted the approximate date of origin as 
May 1996.  It was further noted that the injury had been 
incurred while the veteran was entitled to base pay and in 
the line of duty.  The MEB concluded that the veteran's right 
knee condition had not existed prior to service and was not 
permanently aggravated by service.  In May 1997 a Physical 
Examination Board (PEB) also issued a report, which concluded 
that the veteran's right knee condition was incurred in 
service, and recommended a "disability percentage" of 10 
percent.  Both the MEB and the PEB carried forward the 
diagnosis of internal derangement and probable meniscal tear 
of the right knee.  The veteran was given an honorable 
medical discharge in July 1997.  He was also awarded 
severance pay.

In September 1997 the veteran was afforded a VA examination.  
He reported having constant right knee pain since June 1996, 
which the examiner noted was parapatellar in nature.  
Physical examination revealed very prominent bony landmarks 
in the veteran's knees, with large, prominent tendons.  The 
examiner noted that the pain was located in the parapatellar 
region in the medial and lateral side, as well as the 
patellar tendon.  

The veteran had range of right knee motion from 0 to 135 
degrees.  His cruciate, medial cruciate, posterior cruciate, 
and lateral cruciate ligaments were all completely intact.  
There was no evidence of effusion, and only mild crepitus.  
There was no atrophy.  The veteran was "neurovascularly 
intact" in the bilateral lower extremities.  X-rays of the 
right knee revealed well-preserved joint spaces and no 
evidence of degenerative changes.  The examiner noted a 
conclusion of bilateral knee pain, stating that the veteran's 
pain was consistent with tendonitis, and not consistent with 
degenerative joint disease.  The examiner recommended 
physical therapy to help build quadriceps strength, and a 
course of nonsteroidal medication.  Finally, the examiner 
stated, "I would determine this as no disability."

In January 2000 the veteran presented for a Travel Board 
hearing, at which time he testified that he had experienced 
no problems with his right knee prior to service.  According 
to the veteran's testimony, he had injured his right knee 
while playing basketball in service.  At the time of the 
injury, the veteran stated he was carried to the medics, 
where he was treated with Motrin and ice for the pain and 
swelling.  The veteran indicated that, since his injury, he 
had suffered constant right knee pain and intermittent 
locking.  He stated that, since service, he had received 
outpatient treatment at an emergency room and by an 
unidentified orthopedist.  

As noted in the Introduction, above, the Board remanded the 
issue of service connection for a right knee disorder for the 
veteran to identify all private medical professionals who had 
treated him for a right knee condition since discharge.  
After receiving signed medical release forms, the RO was 
instructed to obtain on behalf of the veteran all clinical 
and treatment records from any medical professionals the 
veteran identified.  The RO sent the veteran correspondence 
dated in August 2000, and another letter in March 2002, which 
requested the names and addresses of all medical 
professionals who had treated him for a right knee condition, 
and signed releases to permit VA to secure records of any 
such treatment.  The veteran did not respond to either.  

Further, as also noted in the Introduction, the Board 
attempted to provide the veteran with one more opportunity to 
submit medical evidence of post-service continuity of his 
claimed right knee trouble, or to advise as to how VA could 
secure such evidence on his behalf.  That letter, mailed in 
December 2002, has engendered no response from the veteran.

II.  Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether yet another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC and the SSOC's provided by the RO in November 1997, March 
2001, and May 2002, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.

More specifically, in accordance with the Board's April 2000 
remand, the RO sent the veteran a letter dated in August 2000 
that requested him to provide the names and addresses of any 
non-VA medical professionals who had treated him for a right 
knee condition.  The veteran failed to respond.  The RO 
issued another letter dated in March 2002, which advised the 
veteran of the enactment of the VCAA and asked again that he 
provide the names and addresses of any medical professionals 
that have treated his right knee condition.  The veteran was 
advised that the RO would obtain records from any sources he 
identified, as well as his service medical records and any 
treatment records from VA facilities.  Again, the veteran did 
not respond.  Finally, the Board attempted yet again, by 
correspondence issued in December 2002, to elicit the 
information from the veteran which he had said would be 
pertinent to support his claim.  Again, he failed to respond.

Therefore, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board is aware that the Federal Circuit Court has 
invalidated the new duty-to-assist regulations codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit explained 
that this is contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal by the Secretary," and that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

In this case, although the Board attempted to elicit 
additional evidence and information pursuant to the new 
evidence-development regulations prior to the Federal 
Circuit's invalidation of them, there is no prejudice to our 
going forward to a final decision at this time.  The reason 
for this is that the veteran's failure to respond in any way 
has mooted the Board's action under those regulations.

The Board is also aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R. § 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim without waiting a full year for 
such response.  That regulation is therefore inoperative.  In 
the present case, however, the veteran has had more than 
ample time during the pendency of this matter in which to 
submit supportive information and evidence, but has in fact 
not done so, in spite of numerous opportunities and VA 
requests, including his Travel Board hearing, the Board's 
remand, and correspondence from the RO and the Board.  He 
has, for reasons unknown to the Board, failed to respond to 
such solicitations, most recently ignoring the December 2002 
letter from the Board, now more than 10 months ago.  Thus, 
clearly, the provisions of the Federal Circuit's decision in 
PVA, supra, have been fulfilled.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In the present case, service medical records indicate 
complaints of and treatment for a right knee disorder.  The 
MEB and the PEB diagnosed the veteran with internal 
derangement, probable meniscal tear, medial right knee.  The 
veteran was given a medical discharge.  There is no evidence 
that the veteran had a right knee disability at the time of 
his enlistment.  In fact, both the MEB and PEB indicated that 
his right knee disability was incurred in service and did not 
exist prior to service.  

However, the law, and judicial precedent, are clear that the 
mere fact that an injury may have occurred in service alone 
is not enough; there must be a current, post-service 
disability resulting from that injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" disability when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within a presumptive period under 38 C.F.R. § 3.307) and the 
veteran has the same condition at present; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and the 
medical evidence relates the symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The veteran contends that he has had pain, swelling, and 
intermittent locking of the right knee since service.  As 
discussed above, just prior to separation, reports from the 
MEB and PEB indicated a right knee disability, and the 
pertinent diagnosis listed was of internal derangement and 
probable meniscal tear of the right knee.  However, at the 
time of the VA examination in September 1997 the VA examiner, 
with the benefit of X-rays, indicated that, although the 
veteran had bilateral knee pain, the condition of the 
veteran's knees was consistent with tendonitis, and not 
consistent with degenerative joint disease.  The examiner 
recommended physical therapy to help build quadriceps 
strength, and nonsteroidal medication.  The examiner 
concluded by stating that there was "no disability."

During his Travel Board hearing, the veteran testified that 
he had received treatment on several occasions for his right 
knee from a private doctor by whom his sister is (or was) 
employed.  Because of the veteran's service medical history, 
and the proximity of the claimed medical treatment for his 
right knee to separation, the Board sought to obtain, by 
remand, the treatment records described by the veteran.  As 
discussed above, he has repeatedly failed to cooperate in 
VA's efforts to secure additional evidence on his behalf.

The Board has carefully considered the veteran's contentions 
in this matter.  With all due respect for his contentions 
regarding his claimed right knee disability, his repeated 
failure to provide evidence and/or information which he 
himself has testified would be relevant and supportive in his 
claim has left the Board with a record on appeal which does 
not provide a link between his in-service knee injury and any 
post-service problems.  We must emphasize, as has the Court, 
that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  

The competent medical evidence of record indicates that 
veteran injured his right knee in service, but it does not 
support a finding that he has a current right knee disability 
which is related to that injury.  The preponderance of the 
evidence is against the claim for service connection.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a right knee disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals




[NOTE:  Old notice not attached to Decision; new one used]


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

